DETAILED ACTION
This office action is in response to the application filed on 18 December 2020. Claims 1-7 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 18 December 2020 has/have been considered by the examiner (see attached PTO-1449).
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image capture device” in Claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirooka et al., JP 2010069989 A (English Translation provided cited in PTO-892), hereby Hirooka.
Regarding Claim 1, Hirooka discloses an image capture apparatus (Figs. 1-3 and 7-10) comprising:
“an image capture device provided at a front of a vehicle and configured to capture an image in front of the vehicle (Figs. 1-3, element 6, and paragraph [0012], visually disclosing a camera disposed at the front of the vehicle capturing images in front of the vehicle); 
a cover accommodating the image capture device and having an opening located in front of a lens of the image capture device (Figs. 1-3 and 7-10, and paragraphs [0012], [0018], and [0023]-; and 
a shield portion extending from an edge of the opening toward an inside of the cover, the shield portion shielding at least a part of a region between the edge of the opening and the image capture device (Fig. 1, element 47, and Figs. 2-3 and 7-10, and paragraphs [0012], [0018], and [0023]-[0024], and [0026], disclosing a rib (Fig. 1, element 47) (recognized as the claimed shield portion) projecting rearward and provided on the inner surface of the bulging portion (Fig. 1, element 41) and formed on the outer peripheral surface of the head (Fig. 1, element 61) of the camera (Fig. 1, element 6)).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirooka, in view of Oyama, JP 2011160365 A, hereby Oyama.
Hirooka discloses the invention substantially as claimed. Regarding Claim 2, Hirooka discloses:
“wherein the shield portion (Fig. 1, element 47, and Figs. 2-3 and 7-10, and paragraphs [0012], [0018], and [0023]-[0024], and [0026], disclosing a rib (Fig. 1, element 47) (recognized as the claimed shield portion) projecting rearward and provided on the inner surface of the bulging portion (Fig. 1, element 41) and formed on the outer peripheral surface of the head (Fig. 1, element 61) of the camera (Fig. 1, element 6)) comprises: 
. . . ; and 
a lower rib extending rearward in the front-rear direction of the vehicle from a lower edge, in a height direction of the vehicle, of the opening at the inner surface of the cover (Fig. 1, element 47, and Figs. 2-3 and 7-10, and paragraphs [0012], [0018], and [0023]-[0024], and [0026], disclosing a rib .”
However, although Hirooka does not expressly disclose the claimed side rib, Oyama does expressly disclose the following:
“. . . : 
a side rib extending rearward in a front-rear direction . . . from a side edge, in a . . . width direction, of the opening at an inner surface of the cover; and a lower rib extending rearward in the front-rear direction . . . from a lower edge, in a height direction . . . , of the opening at the inner surface of the cover (Figs. 1-2 and 4, elements 31-33 and 41, and paragraph [0020], disclosing a light shielding rib (element 32) and pressing ribs (element 33) are provided behind a frame portion (element 31) that visually extend rearward in a front-rear direction (i.e., located in the configurations as claimed)).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hirooka and Oyama (hereby Hirooka-Oyama), to modify the image capture apparatus of Hirooka to use the claimed side rib as in Oyama. The motivation for doing so would have been to create the advantage of providing a higher light shielding function (see Oyama, Figs. 1-2 and 4, and paragraphs [0006] and [0009]).
Claim Rejections - 35 USC § 103
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hirooka-Oyama, and in further view of Yamaguchi et al., JP 2017081261 A (English Translation provided cited in PTO-892), hereby Yamaguchi.
Regarding Claim 3, Hirooka-Oyama discloses:
“wherein the cover (Hirooka, Figs. 1-3 and 7-10, and paragraphs [0012], [0018], and [0023]-[0024], disclosing a camera cover portion (Fig. 1, element 40) covering the outer peripheral of the camera (Fig. 1, element 6) and lens (Fig. 1, element 60), in which the front end of the camera cover portion is open) comprises: 
a first opening portion opened to a . . . of the vehicle and located in front of the lens (Hirooka, Figs. 1-3 and 7-10, and paragraphs [0012], [0018], and [0023]-[0024], disclosing a ; and 
a . . . opening portion opened to the front of the vehicle (Hirooka, Figs. 1-3 and 7-10, and paragraphs [0012], [0018], and [0023]-[0024], disclosing a camera cover portion (Fig. 1, element 40) covering the outer peripheral of the camera (Fig. 1, element 6) and lens (Fig. 1, element 60), in which the front end of the camera cover portion is open), and 
wherein the shield portion (Hirooka, Fig. 1, element 47, and Figs. 2-3 and 7-10, and paragraphs [0012], [0018], and [0023]-[0024], and [0026], disclosing a rib (Fig. 1, element 47) (recognized as the claimed shield portion) projecting rearward and provided on the inner surface of the bulging portion (Fig. 1, element 41) and formed on the outer peripheral surface of the head (Fig. 1, element 61) of the camera (Fig. 1, element 6)) comprises: 
a side rib protruding rearward from a side edge of the first opening portion of the cover (Oyama, Figs. 1-2 and 4, elements 31-33 and 41, and paragraph [0020], disclosing a light shielding rib (element 32) and pressing ribs (element 33) are provided behind a frame portion (element 31) that visually extend rearward in a front-rear direction (i.e., located in the configurations as claimed)); and 
a lower rib protruding rearward from a lower edge of the first opening portion of the cover (Hirooka, Fig. 1, element 47, and Figs. 2-3 and 7-10, and paragraphs [0012], [0018], and [0023]-[0024], and [0026], disclosing a rib (Fig. 1, element 47) projecting rearward and provided on the inner surface of the bulging portion (Fig. 1, element 41) and formed on the outer peripheral surface of the head (Fig. 1, element 61) of the camera (Fig. 1, element 6)).”
The motivation that was utilized in Claim 2 applies equally as well here.
However, although Hirooka-Oyama generally discloses the claimed first opening portion opened to a rear of the vehicle and does not expressly disclose an additional opening portion as claimed, Yamaguchi does expressly disclose the following:
“wherein the cover comprises: a first opening portion opened to a rear of the vehicle and located in front of the lens; and a second opening portion opened to the front of the vehicle (Fig. , and . . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hirooka-Oyama and Yamaguchi (hereby Hirooka-Oyama-Yamaguchi), to modify the image capture apparatus of Hirooka-Oyama to use the claimed first opening portion opened to a rear of the vehicle and located in front of the lens and an additional opening portion as in Yamaguchi. The motivation for doing so would have been to create the advantage of providing a cover of a stereo camera capable of preventing light reflected by a windshield from being reflected on a lens without deteriorating maintainability (see Yamaguchi, Fig. 1, and paragraph [0012]).
Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirooka-Oyama, and in further view of Sato et al., US Patent Application Publication No.: 2016/0373620 A1, hereby Sato.
Regarding Claim 5, Hirooka-Oyama discloses:
“wherein the lower rib is . . . such that a distance to a horizontal plane passing through a front end of the lower rib . . . toward a rear in the front-rear direction of the vehicle (Hirooka, Fig. 1, element 47, and Figs. 2-3 and 7-10, and paragraphs [0012], [0018], and [0023]-[0024], and [0026], disclosing a rib (Fig. 1, element 47) (recognized as the claimed shield portion) projecting rearward and provided on the inner surface of the bulging portion (Fig. 1, element 41) and formed on the outer peripheral surface of the head (Fig. 1, element 61) of the camera (Fig. 1, element 6)).”
However, although Hirooka-Oyama does not expressly disclose the claimed incline, Sato does expressly disclose the following:
“wherein the lower rib is inclined such that a distance to a horizontal plane passing through a front end of the lower rib increases toward a rear in the front-rear direction of the . . .  (Figs. 3-4, elements 11-12a, visually disclosing the inner walls of the housing are inclined such that a distance to a horizontal plane passing through a front end of the lower rib increases toward a rear in the front-rear direction of the imaging unit (element 3); examiner notes here that it is known in the art to have Sato).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hirooka-Oyama and Sato, to modify the image capture apparatus of Hirooka-Oyama to use the claimed incline as in Sato. The motivation for doing so would have been to create the advantage of providing protection to the camera without compromising the field of view (see Sato, Figs. 3-4, and paragraph [0035]).
Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirooka-Oyama-Yamaguchi, and in further view of Sato (hereby Hirooka-Oyama-Yamaguchi-Sato).
Regarding Claim 6, Hirooka-Oyama-Yamaguchi-Sato discloses:
“wherein the lower rib (Hirooka, Fig. 1, element 47, and Figs. 2-3 and 7-10, and paragraphs [0012], [0018], and [0023]-[0024], and [0026], disclosing a rib (Fig. 1, element 47) projecting rearward and provided on the inner surface of the bulging portion (Fig. 1, element 41) and formed on the outer peripheral surface of the head (Fig. 1, element 61) of the camera (Fig. 1, element 6)) is inclined such that a distance to a horizontal plane passing through a front end of the lower rib increases toward a rear (Sato, Figs. 3-4, elements 11-12a, visually disclosing the inner walls of the housing are inclined such that a distance to a horizontal plane passing through a front end of the lower rib increases toward a rear in the front-rear direction of the imaging unit (element 3); examiner notes here that it is known in the art to have light shielding/traps and/or cover protection having an incline (or concave/bowl-like shape) towards an image sensor, as evident from Sato) in the front-rear direction of the vehicle (Hirooka, Fig. 1, element 47, and Figs. 2-3 and 7-10, and paragraphs [0012], [0018], and [0023]-[0024], and [0026], disclosing a rib (Fig. 1, element 47) projecting rearward and provided on the inner surface of the bulging portion (Fig. 1, element 41) and formed on the outer peripheral surface of the head (Fig. 1, element 61) of the camera (Fig. 1, element 6)).”
The motivation that was utilized in Claim 5 applies equally as well to Claim 6.
Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose similar mounting structures for a vehicular camera. For example, the following references show similar features in the claims, although not relied upon: Gunes (US 2017/0217382 A1), Figs. 1-3 and 6; Ji (US 2018/0319350 A1), Figs. 1-3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M WALSH/Examiner, Art Unit 2482